DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,864,779 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2, 3, 5-20, 22, and 24-37 (renumbered 1-33) are allowed.  The following is an examiner’s statement of reasons for allowance: the general manufacture of tire constructions comprising a plurality of protrusion portions in an upper sidewall region (above a tire maximum section width) and a lower sidewall region (below a tire maximum section width) is known, as shown for example by Kodama (US 9,387,730- Figure 19).  Additionally, while it is generally known to vary a height of a protrusion portion (axial dimension) and/or a width of a protrusion portion (circumferential direction) over an extension direction.  Sato (JP 2001-39129) provides one example in which a height and width of a protrusion portion are varied of an extension direction (Figures and Paragraph 19).  However, one of ordinary skill in the art at the time of the invention would not have found it obvious to modify the tire of Kodama in view of Sato since Kodama is concerned with the improvement of air flow around the tire, while Sato is concerned with a noise suppression effect (and fails to include a plurality of radially inner protrusion portions and a plurality of radially outer protrusion portions).          
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 4, 2021